Citation Nr: 1242546	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disability (previously claimed as musculoskeletal pain). 

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Whether new and material evidence has been received with respect to a claim of service connection for a cervical spine disability (previously claimed as musculoskeletal pain).  

4.  Entitlement to service connection for a cervical spine disability.  

5.  Entitlement to an effective date earlier than March 1, 1991, for the grant of service connection for a seizure disorder as a residual of head trauma.

6.  Entitlement to higher initial ratings for a seizure disorder, currently evaluated as 20 percent disabling prior to March 26, 2009, and as 80 percent disabling therefrom.    

7.  Entitlement to an effective date earlier than March 26, 2009, for the assignment of an 80 percent disability rating for a seizure disorder as a residual of head trauma. 

8.  Entitlement to an effective date earlier than March 1, 1991, for the grant of service connection for headaches due to a head injury.

9.  Entitlement to higher initial ratings for headaches, currently evaluated as 10 percent disabling prior to July 11, 2003, and as 30 percent disabling therefrom.  

10.  Entitlement to an effective date earlier than July 11, 2003, for the grant of service connection for depression.  

11.  Entitlement to a higher initial rating for depression, currently evaluated as 50 percent disabling prior to March 26, 2009, and as 100 percent disabling therefrom. 

12.  Entitlement to an effective date earlier than March 26, 2009, for the assignment of a 100 percent disability rating for depression.  

13.  Entitlement to service connection for a left wrist fracture.

14.  Entitlement to an effective date earlier than July 11, 2003, for the grant of Dependents' Educational Assistance (DEA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant served on active duty for training from October 1982 to March 1983, and from February 1984 to May 1984.  As service connection for a disability has been established, the appellant is a Veteran and service in 1984 is active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  In a June 2003 rating decision, implementing a May 2003 Board decision, the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, granted service connection for seizure disorder as a residual of head trauma and headaches due to head injury and assigned 20 and 10 percent disability ratings, respectively, effective March 1, 1991.  In July 2003, the Veteran filed a timely notice of disagreement (NOD) with the effective date assigned for the grant of service connection for both issues.  In January 2004, the Veteran also filed a timely NOD with the assigned ratings.  See 38 C.F.R. § 20.302(a) (2012).  

In an April 2005 rating decision, the RO increased the evaluation assigned for headaches to 30 percent, effective July 11, 2003 and continued the 20 percent rating for a seizure disorder.  

In February 2006 correspondence the Veteran was advised that due to Hurricane Katrina, the New Orleans RO was closed and that his claims file was being  transferred to the RO in Muskogee, Oklahoma.  The evidence of record indicates that the claims file was also temporarily located in Gretna, Louisiana, and eventually transferred back to the jurisdiction of the New Orleans RO. 

In a May 2006 rating decision, the RO in Gretna, Louisiana, determined that new and material evidence had not been received to reopen the claim of service connection for cervical and lumbar spine conditions.  At the same time, the RO granted service connection for depression and assigned a 50 percent disability evaluation effective July 11, 2003; granted entitlement to a total disability rating based on individual unemployability (TDIU) and DEA benefits, effective July 11, 2003; denied service connection for a left wrist fracture; and denied entitlement to an effective date earlier than March 1, 1991, for the grant of service connection of seizure disorder.  In November 2006, the Veteran disagreed with the denial of an earlier effective date for the grant of service connection of seizure disorder, the finding that new and material evidence had not been received to reopen the claim of service connection for cervical and spine disorders, and the effective date assigned for a TDIU.  In correspondence received in January 2007, the Veteran's representative more broadly stated that the Veteran disagreed with the May 2006 decision and requested reconsideration.  

In a statement in support of claim dated March 26, 2009, the Veteran withdrew his appeal for an earlier effective date for the grant of entitlement to a TDIU.  A March 2009 Informal Conference Report also documented that the Veteran's disagreement regarding an earlier effective date for a TDIU was considered withdrawn.  38 C.F.R. § 20.204 (2012).  

The March 2009 Informal Conference Report documented that the Veteran withdrew his request for a formal local hearing.   

In a June 2009 statement of the case, the RO in New Orleans, Louisiana, reopened the previously denied claim for service connection for osteoarthritis with spinal stenosis of the lumbar spine and fracture of the C5-6 vertebrae of the cervical spine (previously claimed as musculoskeletal type pain as a residual of head trauma).  Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001). 

In a February 2010 rating decision, in pertinent part, increased the rating assigned for depression to 100 percent, effective March 26, 2009; increased the rating assigned for the seizure disorder to 80 percent, effective March 26, 2009; and, continued to rate headaches as 30 percent disabling.  

The Veteran perfected an appeal for entitlement to an effective date earlier than March 26, 2009, for the assignment of the 100 percent disability rating for depression and the 80 percent disability rating for seizure disorder as a residual of head trauma.  

The remaining issues on appeal are as listed on the title page.

In an October 2012 Appellant's Brief, the Veteran's representative waived "local [RO] consideration of all evidence submitted subsequent to the certification dated September 10, 2010.  38 C.F.R. § 10.1304(c).  The Board notes that such evidence is comprised of multiple statements from the Veteran. 

In December 2010 and January 2011 correspondence, the Veteran raised a claim of entitlement to an effective date earlier than July 11, 2003, for the grant a TDIU (to include a dispute as to the validity of his prior withdrawal of that issue from appellate status.)  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an effective date earlier than March 1, 1991, for the grant of service connection for a seizure disorder as a residual of head trauma and headaches due to a head injury; to an effective date earlier than July 11, 2003, for the grant of service connection for depression; to higher initial ratings for a seizure disability for headaches, and depression; to an effective date earlier than March 26, 2009, for the assignment of the 100 percent disability rating for depression; to an effective date earlier than March 26, 2009 for the assignment of an 80 percent disability rating for seizure disorder as residual of head trauma; to an effective date earlier than July 11, 2003, for the grant of entitlement to DEA benefits; and, to service connection for a left wrist fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a February 1996 decision the Board denied a petition to reopen a claim of service connection for musculoskeletal pain, as new and material evidence had not been received since the last final February 1991 Board decision denying the underlying service connection claims on those issues.  

2.  The February 1996 Board decision became final.  

3.  Since the February 1996 Board decision, evidence has been added to the record that was not previously considered and that relates to unestablished facts necessary to substantiate the claims of service connection for cervical and lumbar spine disabilities (previously claimed as musculoskeletal pain), the absence of which served as the basis for the previous denials. 

4.  The Veteran had an in-service injury, and the evidence shows post-service continuity of cervical spine symptomatology since the in-service injury; the record also contains a positive opinion of etiology linking the current cervical spine disability and the in-service injury.

5.  The Veteran had an in-service injury, and the evidence shows post-service continuity of lumbar spine symptomatology since the in-service injury; the record also contains a positive opinion of etiology linking the current cervical spine disability and the in-service injury.


CONCLUSIONS OF LAW

1.  The Board's February 1996 decision denying the claim of service connection for musculoskeletal pain is final. 38 U.S.C.A. §§ 7104(b), (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.1100(a) (2012).  

2.  The evidence received since the February 1996 Board decision is new and material and sufficient to reopen the claim of service connection for cervical and lumbar spine disabilities (previously claimed as musculoskeletal pain).  38 U.S.C.A. §§ 5107(b), 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2012). 

4.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In light of the Board's favorable decision in reopening the claim of service connection for cervical and lumbar spine disabilities and as the Board is granting the underlying claims, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final and a claim denied in a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

In a February 1996 decision, the Board determined that new and material evidence sufficient to reopen the claim for musculoskeletal pain had not been received since the last final February 1991 Board decision that denied the underlying claims of service connection on those issues.  In the Findings of Fact section of the February 1996 decision, the Board acknowledged that the February 1991 decision, among other things, denied service connection for musculoskeletal pain, as well as injury to the brain and spinal cord.  In the February 1996 decision, the Board analyzed the Veteran's neck and back issues as a component of musculoskeletal pain and separately addressed the injury to the brain issue.  The Board determined that although the Veteran presented sworn testimony that he had neck and back pain after his accident, lay assertions as to medical causation were not competent evidence since they lacked the requisite medical training.  The evidence received since the Board's prior denial of service connection was either cumulative, did not bear directly or substantially upon the specific matter under consideration, or did not present a reasonable possibility of substantiating the claim.  The Board's decision was final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100(a).

For claims filed on or after August 29, 2001, new evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been received to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case it appears that, subsequent to the last final Board decision in February 1996, additional service treatment records were received.  This serves as a basis for reopening the claim.  38 C.F.R. § 3.156(c).  Moreover, even without such records, the evidence post-February 1996 includes a September 2002 VA examination containing an opinion that the Veteran had post traumatic lumbosacral herniated disc and spondylitic changes in the neck that might have been contributed to by the trauma and severe neck and low back pain.  Furthermore, added to the record since the last final denial is an April 2009 VA examination report that also contains a statement of nexus between the current disabilities and the Veteran's 1984 in-service injury and indicated that the Veteran's conditions/disabilities (lumbar stenosis status post L3-4 and L5 decompressive lumbar laminectomy and cervical spine disability, to include decrease in vertebral heights of C5-6 with minimal sclerotic changes) are at least as likely as not (50/50 probability) caused by, a result of, or related to the injury he sustained in March of 1984 while on active duty for training.  Finally, additional statements from the Veteran addressing the continuity of neck and back symptomatology since service have been added to the claims file.  Such evidence 
pertains to an element of the claim that was previously found to be lacking, namely evidence of a relationship between the Veteran's current cervical and lumbar spine disabilities and service.  Further, the evidence raises a reasonable possibility of substantiating the claims by showing that the current cervical and lumbar spine disabilities had their onset in service. See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).

The requirements for reopening a claim, under both 38 C.F.R. § 3.156(c) and 3.156(a) have been met, and therefore the claims of service connection for cervical and lumbar spine disabilities are reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has variously diagnosed cervical and lumbar spine disabilities.  For example, reports from the Veteran's private treating physician, Dr. H.O., dated in March 1989, included a diagnosis of musculoskeletal-type pain.  A November 1995 treatment record from Dr. M.A.P. included an impression of cervical spondylosis and a September 1999 MRI revealed moderate diffuse degenerative disc changes at the L4-L5 and L5-S1 level with straight narrowing of the L4-L5 disc, type I annular disc bulge deformities at the L4-L5 and L5-S1 levels, and mild to moderate spinal stenosis changes.  A January 2000 MRI from VA revealed diffuse L4-L5 disc bulging.  On September 2002 VA examination of the brain and spine, an MRI showed diffuse L4-L5disc bulge and also right L5-S1 paracentral protrusion, narrowing of the lower spine canal.  An MRI of the cervical spine revealed mild spondylitic changes posteriorly on the lower surface of the C5 vertebra, and extradural hemorrhage, subacute induration, posterior to the vertebrae at T2-T3.  An August 2004 L-Spine Series from Southeast Louisiana Veterans Health Care Center revealed moderate lumbar spondylosis.  On June 2005 VA examination, the impression included old healed fracture to the body of C6-5 and moderate osteoarthritis of the lumbar spine with varying degrees of spinal stenosis and neural foramen narrowing, greatest at L4-L5 and L5-S1.  Thus, current cervical and lumbar spine disabilities have been demonstrated.  

There is also evidence of in-service injury and of a continuity of neck and back symptomatology linking those symptoms to the current cervical and lumbar spine disabilities.  Indeed, the Veteran had reported, and available service treatment records (STRs) reflect, that he was seen in March 1984 for a head injury sustained when a heavy object fell from over his head, causing a 2 centimeter (cm) laceration on the posterior parietal scalp, with no bleeding.  He denied loss of consciousness, dizziness, fainting, or visual disturbances, and the neurological examination was negative.  The head, eyes, neck, and throat were reported normal.  Skull x-rays were negative.  The assessment was scalp laceration, rule out fracture.  

Additionally, a June 1984 record from private treating physician, Dr. H.O., noted the Veteran's March 1984 accident.  An April 1985 record reported that the Veteran still felt spasms in the cervical area and lower back pain.  Further treatment records throughout 1985 reflect follow up care relating to the accident in which the Veteran continued to report low back and neck pain.  A December 1986 record from Dr. H.O. noted low back pain secondary to trauma.  A March 1989 record reported a history of treatment in June 1984 for severe neck and head pain, stemming from an accident in March 1984.

Reports from the orthopedic clinic at Fort Polk, Louisiana, noted that the Veteran was sent upon request of a medical board.  The examination reports, dated in November 1989, showed an assessment of chronic neck and low back pain.  A November 1989 Outpatient Consultation Report for the Medical Board Section noted that the Veteran had chronic neck pain ever since the 1984 injury.  The Veteran also reported occasional low back pain.  The diagnosis was chronic neck and low back pain.  

A March 1990 Report of Medical History indicated that the Veteran had recurrent back pain.  

The Veteran appeared at the RO for a personal hearing in January 1992.  He testified that during service, he sustained a head injury when a piece of metal weighing 200 pounds fell from the top of a wall locker to the back of his head, with the weight falling mostly to his cervical spine.  He experienced neck pain that radiated down to the end of his spine, as well as tingling, shortly thereafter.  The Veteran's cousin and his son's aunt also testified at the hearing.  They indicated that the Veteran did not have problems before his accident, but that he complained of headaches, back pain, nervousness, and shaking after the incident. 

A February 1993 report from Dr. P.A. showed that the Veteran was first seen for evaluation in 1985, and had complaints of severe neck and head pain, nervous problems, anxiety and depression. 

Treatment records from Dr. M.A.P. dated from August 1993 through November 2004 revealed back and cervical tenderness. 

An August 1997 treatment record from Washington Correctional Center included complaints of back and neck pain.  A November 1997 treatment record noted that the Veteran was involved in a motor vehicle accident in early 1996 and had current complaints of back pain.  

On September 2002 VA examination for the brain and spinal cord, the Veteran reported complaints of progressively worsening neck and back pain since his in-service accident in 1984.  The impression was status post head, neck, and lower back trauma, following the heavy metal piece falling on his head and sliding over the lower back and the neck.  The examiner stated that the Veteran had post traumatic lumbosacral herniated disc and spondylitic changes in the neck, which all might have been contributed by the trauma and the severe neck and low back pain.  

On June 2005 VA examination, the Veteran reported current pain in his neck with an onset in 1984.  

A June 2005 MRI report from VA revealed a decrease in the portable heights of the C5 and C6 that was probably related to the previous injury.  

On April 2009 VA examination, the VA examiner reported the Veteran's history of an injury to his neck and back in 1984 from a 200 pound metal plate that fell onto him while he was sitting down.  After a review of the claims file and interviewing and examining the Veteran, the examiner parts of a question regarding a nexus between the current neck and back disabilities and indicated that the Veteran's conditions/disabilities (lumbar stenosis status post L3-4 and L5 decompressive lumbar laminectomy and cervical spine disability, to include decrease in vertebral heights of C5-6 with minimal sclerotic changes) are at least as likely as not caused by, a result of, or related to the injury he sustained in March of 1984 while on active duty for training.  The examiner based his conclusions on the medical history of record, as well as his medical knowledge and expertise.  

In sum, there is evidence of a current cervical and lumbar spine disabilities and an in-service injury.  Also, the Veteran has reported a continuity of cervical and lumbar spine disabilities symptomatology in the years since service.  He is competent to report symptoms of cervical and lumbar spine disabilities, such as pain and tenderness, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  His statements have been consistent throughout the record and were documented within a couple of months of the in-service injury See Dr. H.O.'s treatment records beginning June 1984.  Additionally, STRs included a November 1989 Outpatient Consultation Report for the Medical Board Section noted that the Veteran had neck pain ever since the 1984 injury and occasional low back pain.  He was diagnosed with chronic neck and low back pain.  

Overall, the contemporaneous record, including the Veteran's service treatment records and post-service medical records, support the reports of ongoing cervical and lumbar spine symptoms after service associated with his in-service injury and his current disabilities.  Thus, his reports are also deemed to be credible and his reports of a continuity of symptomatology are conceded. 

Additionally, the record contains a September 2002 VA examiner's opinion indicating a possible relationship between the current disability and the accident during active service, as well as a definitive favorable opinion offered by a VA examiner in April 2009.  Such opinions were not accompanied by a specific rationale, but they were offered following a review of the record and an evaluation of the Veteran, entitling them some probative weight.  

Overall, the evidence is at least in equipoise as to whether the current neck and low back disabilities were incurred during active service.  Thus, an award of service connection is warranted here.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a cervical spine disability is granted.

Entitlement to service connection for a cervical spine disability is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for a lumbar spine disability is granted.

Entitlement to service connection for a lumbar spine disability is granted.


REMAND

By way of procedural history, regarding the issue of seizure disorder as a residual of head trauma, a June 2003 rating decision, implementing a May 2003 Board decision, granted service connection and assigned a 20 percent disability rating, effective March 1, 1991.  In July 2003, the Veteran filed a timely NOD with the effective date assigned for the grant of service connection.  Then, in January 2004, the Veteran filed a timely NOD with the assigned rating.  See 38 C.F.R. § 20.302(a) (2012).  In an April 2005 rating decision, the RO continued the 20 percent rating for a seizure disorder.  In a May 2006 rating decision, the RO denied entitlement to an effective date earlier than March 1, 1991, for the grant of service connection of seizure disorder.  In November 2006, the Veteran again disagreed with the effective date of service connection for the seizure disorder.  In March 2009 correspondence, the Veteran requested to have his service-connected seizure disorder as a residual of head trauma evaluated under the new criteria for traumatic brain injury.  A February 2010 rating decision considered the new criteria and increased the rating for a seizure disorder to 80 percent disabling, effective March 26, 2009.  In March 2010 correspondence, the Veteran indicated that he disagreed with the March 26, 2009, date that granted him "compensation" for the seizure disorder and reported that the decision should cover the period from when he filed his claim in 1989.  The RO construed this as a disagreement with the effective date assigned for the increased 80 percent disability rating.  The RO then issued a statement of the case in August 2010 characterizing the issue as entitlement to an effective date earlier than March 26, 2009, for the increased evaluation of 80 percent for the service-connected seizure disorder as a residual of head trauma.  On his September 2010 Form 9, the Veteran again indicated that he originally filed his claim in 1989.  

Of significance is that the June 2003 rating decision that granted service connection for a seizure disorder and assigned a 20 percent disability rating effective March 1, 1991, did not become final and remained on appeal.  See generally 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2012).  Although a May 2006 rating decision addressed the issue of an effective date earlier than March 1, 1991, for the grant of service connection and denied the claim, an SOC was never issued in response to the Veteran's July 2003 NOD on this issue.  Additionally, the claim for higher initial ratings for a seizure disorder remained on appeal.  As an SOC was never issued in response to the January 2004 NOD with the assigned initial rating, the April 2005 and February 2010 rating decisions essentially created staged ratings and all of the stages remain on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and such a claim remains in controversy where less than the maximum available benefit is awarded).  The United States Court of Appeals for Veterans Claims has held that, where the record contains an NOD as to an issue, but no SOC, the issue must be remanded to the RO to issue a SOC and to provide the veteran an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue regarding an effective date earlier than March 26, 2009, for the assignment of an 80 percent disability rating for a seizure disorder is deemed inextricably intertwined with the issues of entitlement to an effective date earlier than March 1, 1991, for the grant of service connection and higher initial ratings for a seizure disorder, currently rated as 20 percent disabling from March 1, 1991, and prior to March 26, 2009 and 80 percent disabling from March 26, 2009.  Thus, the Board must defer adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

With respect to the issue of headaches due to head injury, a June 2003 rating decision, implementing a May 2003 Board decision, granted service and assigned a 10 percent disability rating, effective March 1, 1991.  In July 2003, the Veteran filed a timely NOD with the effective date assigned for the grant of service connection.  Then, in January 2004, the Veteran filed a timely NOD with the assigned initial rating.  See 38 C.F.R. § 20.302(a) (2012).  In an April 2005 rating decision, the RO increased the rating to 30 percent disabling, effective July 11, 2003 and a February 2010 rating decision continued the 30 percent rating.  Of significance is an SOC addressing the effective date of service connection and the assigned initial disability rating has never been issued.  Therefore, the June 2003 rating decision that granted service connection for headaches due to head injury and assigned a 10 percent disability rating effective March 1, 1991, did not become final and remained on appeal.  See generally 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2012).  The April 2005 rating decision essentially created staged initial ratings and all stages remain on appeal.  See Fenderson, supra; AB, supra.  The issues of entitlement to an effective date earlier then March 1, 1991, for the grant of service connection and higher initial ratings for headaches, currently rated as 10 percent disabling from March 1, 1991, and prior to July 11, 2003, and 30 percent disabling from July 11, 2003, must be remanded to the RO/AMC for issuance of an SOC and to provide the Veteran an opportunity to perfect the appeal.  See Manlincon, supra.

Turning to the depression claim, the RO granted service connection for that disability in a May 2006 rating decision and assigned a 50 percent disability evaluation effective July 11, 2003.  In correspondence received in November 2006, the Veteran's representative stated that the Veteran disagreed with the May 2006 decision and requested reconsideration.  See 38 C.F.R. § 20.302(a) (2012).  In March 2009 correspondence, the Veteran requested to have his service-connected depression evaluated under the new criteria for traumatic brain injury.  A February 2010 rating decision considered the new criteria and among other things, increased the rating assigned for depression to 100 percent disabling, effective March 26, 2009.  In March 2010 correspondence, the Veteran reported that he disagreed with the March 26, 2009, date that granted him "compensation" for depression and indicated that the decision should cover the period from when he filed his claim in 1989.  The RO construed this as a disagreement with the effective date assigned for the increased 100 percent disability rating.  The RO then issued an SOC in August 2010 characterizing the issue as entitlement to an effective date earlier than March 26, 2009, for the increased evaluation of 100 percent for the service-connected depression.  On his September 2010 Form 9, the Veteran again indicated that he originally filed his claim in 1989.  

Of significance is that the May 2006 rating decision that granted service connection for depression and assigned a 50 percent disability evaluation effective July 11, 2003, did not become final and remained on appeal.  See generally 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2012).  An SOC was never issued in response to the November 2006 NOD with respect to the May 2006 decision addressing the assigned effective date of service connection and the initial rating, and the February 2010 rating decision essentially created staged ratings.  See Fenderson, supra; AB, supra.  The issues of entitlement to an effective date earlier than July 11, 2003, for the grant of service connection and higher initial ratings for depression, currently rated as 50 percent disabling from July 11, 2003, to March 26, 2009, and 100 percent disabling from March 26, 2009, must be remanded to the RO/AMC for issuance of an SOC and to provide the Veteran an opportunity to perfect the appeal.  See Manlincon, supra.  The issue regarding an effective date earlier than March 26, 2009, for the assignment of a 100 percent disability rating for depression is inextricably intertwined with the issues seeking an effective date earlier than July 11, 2003 for the grant of service connection and higher initial ratings for depression.  Thus, the Board must defer adjudication.  See Harris, supra; Ephraim, supra. 

In a May 2006 rating decision, the RO also granted entitlement to DEA benefits, effective July 11, 2003, and denied service connection for a left wrist fracture.  Correspondence dated in November 2006 expressed the Veteran's disagreement  with the May 2006 decision and requested reconsideration.  An SOC has never been issued.  Therefore, a remand is necessary for the RO/AMC to issue an SOC and to provide the Veteran an opportunity to perfect the appeal.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran and his representative with a statement of the case (SOC) addressing the issues of entitlement to an effective date earlier than March 1, 1991, for the grant of service connection for a seizure disorder as a residual of head trauma and headaches due to a head injury; to an effective date earlier than July 11, 2003, for the grant of service connection for depression; to higher initial ratings for a seizure disability, currently rated as 20 percent disabling from March 1, 1991, and prior to March 26, 2009, and 80 percent disabling from March 26, 2009; to higher initial ratings for headaches, currently rated as 10 percent disabling from March 1, 1991, and prior to July 11, 2003, and 30 percent disabling from July 11, 2003; to a higher initial rating for depression, currently rated as 50 percent disabling from July 11, 2003, and prior to March 26, 2009; to an effective date earlier than July 11, 2003, for the grant of entitlement to DEA benefits; and, to service connection for a left wrist fracture.  

The Veteran should also be advised to file a timely substantive appeal responding to the SOC.  38 C.F.R. § 20.202 (2012).  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.  

2.  After the completion of the above, readjudicate the Veteran's claims for entitlement to an effective date earlier than March 26, 2009, for the assignment of the 100 percent disability rating for depression and an effective date earlier than March 26, 2009, for the assignment of an 80 percent disability rating for seizure disorder as residual of head trauma.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


